Case 1:19-cv-00005-WES-PAS Document 1-1 Filed 01/03/19 Page 1 of 22 Page|D #: 53

EXHIBIT A

Case 1:19-cv-00005-WES-PAS Document 1-1 Filed 01/03/19 Page 2 of 22 Page|D #: 54

R¢\\\rn '\‘o: LOAN il -

FLQ‘?()O~O\~Oi

JACKSONVH,LE POST CLOS!NG

BANK O¥~’ AM!ZR|CA

UOOO BCUTHS|GIZ BLVO.

BU>O 700, FH..E RECEWT OEFT.

JACKSUV\LLE, F\. 32256
l’rcpurad By: RHO|\DA DORSI:'Y»PRWG

BANK OF AMF.R£CA, N,A.

900 W, TRA¥)E STREEY

OAYEWAY \HLLABE. SRD FLOOR

CHARLOTTE, NC 282550001

Wpeu A¥¢vo TM¢ l.ino !’¢¢ landing !)Mo¥ mm
MO R'l`G AG IZ`

»~.M,w.

 

bna Noi 00166434
ch'.)i¢! 84¢62 |”c:uam= 322¢5

DHI'!N|T!ONS

Wordn mod in muhip$u sections of thin document are defined beimv md o¢ver words ccc defined

in Somlum\ 3. l!, \3. 18. 20 md 2\. Cemia mm regarding me usage of words um:d in thin
document nrc silo pmva in Scctlun |6.

(A) "Socumy ln»\rument” means mic documom, which in dated DECEMBER 22, 2006
xogochor with all Ridonc co this dncum¢m.
{\I) "Bormwor" ill DOLORE:S CEPEDA

1

)$nrrowor is the mortgagor \mdcr thin Security !nmrumcm.
(C) ”L¢ndor" la BANK OF AMER|CA. N.A‘

I,,onder is a ~ NAT %ONAL BANK|NG ASSOC\AT\ON
organized md existing under the laws of THE LN|TED STATES OF AVER\C)\

RNODE ISLANB - Slng!a Fumily ~ home Mn/fuddi¢ Mn UN!FORM INB‘¥NUM!N? Fom\ 3040 1{01

m“$!%|) M°¢? (wv. 11101$

...M 1mannmrmnmr»mm

.DC.

Case 1:19-cv-OOOO5-WES-PAS Document 1-1 Filed 01/03/19 Page 3 of 22 Page|D #: 55

3 633166434~
333k§°a4¢2 wmoa- 337

i.onder’a odom is 900 W. TRADE STREET, GATEWAY V l LLAGE, 380 FL.OOR,

Cl'lAFlLOTTE, NC 282550(;01 sec l t

l.endcris the mart agee un er this urity nstrum¢n .

{D) ".\‘otc" meanszthe promimory note sign¢d by Bormwor and dated DECEMBER 22. 2006
'l"ho Notc states that Borrower owes Londer T\¥€) l‘U‘lDREO F l FTY F lVE THOLBSN\O AND

00)’ 100 Dollars
(U.S. $ 255 .000.00 ) plus interest Borrower has promised to pay this debt in regular
Periodic l’nymcnta and to pay the debt in full nat later than JANUARY 01 . 2047 .
(E) "Property" means the property that is described below under the bonding 'Trmsler of Righta
in the Property."'

(F) "Lom" means the debt evidenced by the Not¢, plus interest any prepayment charges and late
charge due under the Note. and all sums doe under this Socority Iostrument, plus intermt.

lG) "Ridcrs" means all Ridcrs to this Secorlcy Instrum¢nt that are executed by Bon'ower. 'l“ho
following Rlders arc to be executed by Borrower fchoclc box as applicablcl:

Adjustable Rate Rider Condominium Rider Socond Home Rider
Balloon Ridcr lenod Unit Development Ridcr l*4 Pamily Ridcr
VA Ridor Biwoekly Payment Ridnr Other(s) ispocifyl

(Hl "Applicable Law" means all controlling applicable loderal, state and local statutes.
regulations, ordimneos and administrative rulos and orders (thst have the effect of law) as well as
all applicable final, nonappealable judicial opinions.
{l) "Community Association D\tes. Pecs. and A.'¢sessmenls" means all duoe` fcos,
assessments md other charge that are imposed on Eorrower or the Prop¢rty by a condominium
association homeowners association or similar organization
(.l) "l€lcctronic Punds Transl`cr" means any muster of funds. other than a transaction
originated by check, draft. or similar paper instrument. which ls initiated through an electronic
terrninal, telephonic instrument, computer, or magnetic tape so as to order, instruot. or authorize
l financial institution to debit or credit in \ccount. Soch term includos, but is not limited to
point*ol*sa\e transfers. automated teller machine transactions, transfers initiated by telephone wiro
translera, and automated clearinghouse transform y
(K) "Escrow llems" means those lt¢ms that \re mdbod in Soction 3,
(L) "'Mlsccllancous Pmcocds" means my oon'\pensationl settlement, award of damages or
proce_eds rural by any third party (other than insuranoo proceeds paid under the covor;geo
demr\bed. an Sectton 5) lor: (i) damage to` or destruction ol, the Proporty; (ii} condemnation or
other takmg cl all or any part ot the Pmperty; (iii) conveyance in lieu of condemnation or (iv)
&Br¢.;;`r;senmnon; ol. or omissions as to, the value and!or condition of the Propcrty `
on o s “ ’ ` ‘ '
dotson on‘ t§;¢L°.:' ounce means insurance protecting bender o¢t\nst the nonpayment of, or
(N) "l’eriodic Payment“ means the regularly scheduled n o n ` ‘ ’
merritt under_the Note. plus (li) any amounts under Soction 3 o?ll\\is\$¢:ic`:;itf;;n;:zo&r;:?p“ md
(O) RESPA means the Real Esme Sc\tlcment l’roooduroe Act (l2 U SC "»oc ‘ d
and its im lotitcntin re ulati k ‘ 1 l ‘ ` mm 2601 et acq')
, v 5 s t on. ¢:ulauon X l24 C.P.R. Pm 3500) as the ‘ h
from nme to nme. or any additional or successor le lsl t’ ` ‘ y mm 1 be amended
whim mann Aa wm in this Securiw lmmm°nz hak;g§fo;_rogulwon that ¢ovorns the same
restrictions that arc imposed in r¢ ad " ' l refers m mn reqmn~’mem' md
. g to a federally related mortgage loan ove l h
does not qt)ah!y as a "foclcrelly related mortgage loan" under RB.‘SPA. n l t c wm

@;-stnn m".. ummu
,
cum umwa ms m czmsmr m ' " " wm tow 1101 trw. nixon

Case 1:19-cv-OOOO5-WES-PAS Document 1-1 Filed 01/03/19 Page 4 of 22 Page|D #: 56

N = 001664-34
ggcc:)kzo$‘¢&? F’ctste'~° 328

(P} “Suoccssor in interest ol’ Borrowcr" means any party that has taken title to the Propcrty.
;t‘ltcther or not tim party has assumed Borrowcr’s obligations under thc Noto andlor this Sccurity
nstrumcnt.

`l`R.*\NSPER OP RIGI’ITS IN 'I`HB PROPERT¥

'l`his Sccurlty instrument secures to Lend¢r: (l) the repayment of the Loan. and all rcnewals,
extensions and modifications oi the Notc; and (ii) the performance of Borrower’s covenants
and agreements under this Security lnstrument and the Note. For this purponc. Borrower
does hereby mortgagc. grant and convey to l./endcr. with Mortgage Covencnts upon the Statutory
Condition and with the Stctutory Powor ol’ Sclc. the following described property located in the
CCXNTY of PROV|DENCE :

lTypc of llwordin¢ luri¢d`xctlnnl memo of Recording Jurisdietionl
'LEGAL DESCR|PT\ON ATTAQ~lED HERETO AND W\DE A PART HEREOF.°

Parccl ll) Nunnber: N/A which currently has the address ol
177 oExTEFl SYREET ts\mn
PROV tOBtCE town Rhodc lsland 02907 law com

('Pmperty Addroas" ll

‘l'OGl'ZTHBR Wl'I“H all the improvements now or hereafter erected on the property. and all
easements, appurtenanccs, and fixtures now or hereafter n part ol the property All replacements
and additions shall also bc covered by this Socurity lnstrumcnt. All of the loregoing is referred to
in this Sc~curity instrument as the "Propcrty."

BORROWER COVENAN'I`S that Borrowor ix lawfully seized of the estate hereby conveyed
and has the right to mortgagc, grant and convey the Propcrty md that the Property is
unencumbered, except for encumbrances ol' record. Borrowcr warrants and will defend generally
the title to the Propcrty against all claims md demands. subject to any encumbrances of record

Tl~llS SECURIT¥ lNS'l'RUMBN'I` combines uniform covenants for national use and
non'uniform covenants with limited variations by jurisdiction to constitute n uniform security
instrument covering real property.

UNIFORM COVENAN'I`S. Borrower and Lender covenant and agree as follows:

l. Pnyment of l’rlnclocl, lntcrcst. liscrow items. I’repcymcnt Clt¢r¢es. md Latc
Ch¢r¢¢¢. Berrower shall pay when due the principal ot'. and interest on, the debt evidenced by the

lnttl¢lo:
m-Bll\lll°?“l nn a n 10 Fotm 8040 1101 lr¢v. 11102)

mt ll!?!l°€ ?ZlS M 626"$“!\

Case 1:19-cv-00005-WES-PAS Document 1-1 Filed 01/03/19 Page 5 of 22 Page|D #: 57

Notc md my prepayment charges md late charges due under the Note. Bormwer shall also pay
funds for Bwrow ltema pursuant to Sec'lion 3. Paymem.s due under the Notc md this Socurity
lnstrumem shall be made ln U.S. c\lrroncy. Howover, ll any check or other instrument received by
Lunder as payment under the No!e or this Sucurlzy instrument is returned to Lender unpald.
lander may require that my or all suwo¢;ucnl payments due under the Note and this Security
instrument be made irs one or more of the following forms. as selected by Londen {a) cash; (l))
money order; (c) certified check, bank check, treasurer'a check or cashier's chwk. provided my
such check la drawn upon m institution whose deposits are insured by a federal agency,
instrumentality. or entity: or ld) Eloctronlc F\mds 'l`rmslor.

Paymonts tro deemed rcoclved by Lcnder when received at the location designated in the
Note or at such oll\er location ns may be designated by Lender in accordance with the notice
provisions in Soction lS. bender may mtum my payment or partial payment if the payment or
partial payments are insufficient 10 bring the Loan current. Lendor may accept any payment or
portizl payment insufficient to bring the Loan curmnt. without waiver of my rights hereunder or
prejudice to ira rights to refuse such payment or partial payments in the future, but Lender is not
obligated to apply such payments at the time such payments are accepted. ll each Pcrlodlc
Payment is applied as of ins achedule<l due dam then Lcndcr need not pay interest on unapplied
lunds. under may hold such unapplied luuds until llorrower makes payment w bring the Loan
currem. ll Borrower does nor do so within 1 reasonable period cl tlmc, bender shall either apply
such bonus or return thcm to Borrower. ll nol applied urlier. such funds will be applied 10 the
outsumdmg principal balance under the Noto immediately prior to loreclosuro. No offset or claim
smell Borrower might have now or in the luturc against lender shall relieve Bormwer from
making payments due under me Now and this Securicy lm¢rumcnt or performing the covenants
md agreements secqu by this Soc\)rity lastrumcml

2. Applicc¢ion of l’aymeuts or l‘rocccds. Bxcept as otherwise dworibed in this Soctlon 2.
all payments accepted md applied by l.ond¢r shall be applied in the following order of priority:
(a) xnlemt due under the Nole; {b) principal due under lbo Now; (c) amounts due und:r Scction
3. S\lch payrttents shall be applied to each l’arlodic payment in the order in which it became duc.
Any ren}ammg _nmounts shall be applied first to late cwrges, second to my othor amounts due
under thos Socunty Inslrumcnt, and then 10 reduce the principal balance ol’ the Note.

l lf Lcndcr _rgc¢lvw 1 paymem from Borrower for a delinquent Periodi\: Pnymcm which
mcludm a sufficient amount to pay amy late charge due, the payment may be applied to the
dclmquent payment and the late charge. ll more than one Pcriodic Payment is outstanding bender
may apply my payment received from Borruwer w the repayment of the Pcrlodlc Payn"tems ll
md to the extent ihat. each payment cm be paid in lull. 'l`o lho extent llm my excess exists altct"
the museum ts replica to th§ lullvpaiymenl of one or more Periodlc Paymonts, such excess may be
epps o any a o c r ue. o \mm‘ t~e 'mcnts shall ' `

charg;s and then as dmz?$bcd in the Notc.y p gm be applied tim to my prepayment

ny applica:lon of pnymems. insurance proceods, or Misccllaneous Procueds to rlncl al cl

;J)¢‘l<yl‘e:;e;ht: Noto shall not extend or postpone the due date, or change the amoum, olpthc Pl;rind\l:

3. ["\mds for Bscruw items. Borrower shall lo lzndc ‘ '
mic due unch thrf: Nuzle5 until the Nole is paid in lul|.p:§um (tho ”tl"`::d;':e day Pmodw
cl amounts ue on a taxes and ammems md other items w ' ' ` ‘ '
Secunty lnstrument as tx lion or encumbrance on the Pmpcny; (l;\)“ll;a;:nh¢;§a;;:ye;::;:yo?vir gus
rynu_z on tha l’mper¢y. ll my; (c) premiums fur any md all insurance required by Lenderz\:tdn
section _5; pad (d) Morlgagc lnsurmce premiums, il any, or my sums payable b B er

krc%de:’;r:` ll!%u <,}fh\lte payment of l\le)rt¢a(§c lnsurmce premiums in accordancc wlth)lhoo;;g\?l;:o:l(;
ec` ‘ °‘ , w ¢ ~ . '
mm of me wm ¢lse"x‘;;ms arc called Mr?w ltem§. At orlglrm\on or at any umc du¢lng gm
_ , le r may roqutre that (.ommumty Aeaoclanon Duos P d
‘r '“Y' be °9°*’°“'°‘3 by Borrowor md such dues l d ' °°8’ °" AW$”‘°MS.
» . ocs an assessments shall be m l`:'.scrow lwm.

‘ l’uymcnts
l to provxclu lor payment

Q- Blkl) comm lnm»\\: z z(

pl
cvm lmzm ma m ransom m ‘ d n '=°"" mm `”°1 "°'~ "’°35

Case 1:19-cv-00005-WES-PAS Document 1-1 Filed 01/03/19 Page 6 of 22 Page|D #: 58

l z 0 66434
333k§°84221 Pase= 330

Borrower shall promptly furnish to bender all notices ol amounts to be paid under this Section.
Borww¢r shall pay bender the Puo& for Bscrow items values bender waive Borrower‘a
obligation to pay the I°\mds for any or all Escrow kerns L¢oder may waive Borrower's obligation
to pay to bender Punds for any or all Rscrow llcms at any time. Any such waiver may only be in
writing ln the event cl such waiver, Borro\'cr shall pay directly. when and where payable. the
amounts due for any Es;row items for which payment of Punds has been waived by bender and,
il Lender requiws. shall furnish to bender receipts evidencing well payment within nash time

`od as l.end¢r may roquSrc. Borrowcr'a obligation to make such payments and to provide
mccin shall for all purposes be deemed to be a covenant and agreement contained in this
_S¢curil)' !nstrumeot, as the phrase "co\’eriant and agreemeot" is used in Sectioo 9, ll Bufrower' is
obligated to pay F.,scrow ltems directly. pursuant to a walver. and Borrow¢r fails to pay the
amount due for an 113ch Item, l.cndvr may exercise its rights under Section 9 and pay such
amount and Borrowcr shall then be obligated under Soctlon 9 to royalty to Lender any such
amount Lendcr may revoke the waiver as to any or all Escrow home at any time by a notice
given in accordance with Sec'tion 15 aod` upon such rcvocation. Borrower shall pay to Lendcr all
P\mds, and in such amounts. that are then required under this S¢ction 3.

bender may, at am timo, collect and hold I’unds in an amount (a) sufficient to permit
L¢nder to apply the Pumv at the time specified under th`$l’A. and (b) not to exceed the

maximum amount a lender carr require under RBSPA. bender shall estimate the amount of Punds
due on the basis of current data and reasonable estimates ol expenditures of future Escrow items
or otherwise in accordance with Applicabl< hamm

Tbc Punds shall be held in an institution whose deposits are insured by a federal agoncy.
inmmenlality, or emin (lncloding Lcndcr. if Lcndcr is an institution whose deposits are so
insured) or in any P¢deral llome Loan Bank. L¢n<lcr sball apply the Punds to pay the Es.~row
ltems no later than the time specified under RIBPA. bender shall not charge Bormwer for
holding and applying the I’\mds, annually analyzing the anew account or verifying the lisch
ltems. umw bender pays Borrowor interest on the Funds and Applicablc Law permits bender to
make such a charge. Unlm an agreement is made in writing or Appllcablo law requires interest
to be paid on the l’unds. bender shall not bc required to pay Borrower any inteer or earnings on
the Fur~ds. Borrower and bender can amc in writing how¢vcr, that interest shall be paid on the
Fur\ds. Lcnder shall give to Bom)wer, without charge, art annual accounting ol' the Funds as
required by RIBPA.

ll there is a surplus ol Ptmds held `m escrowv as dclinod under RBSPA. !.ender shall account
to llorrowcr for the nom funds in accordance with RIBPA. ll there is a shortage of Funds held
in wci-owl as defined under RIBP.-\, under shall notily Borrowcr as required by RBSI’A. and
Borrower shall pay to bender the amount necessary to make up the shortage in accordance with
RBSPA, but in no move than 12 monthly paymenm. ll there is a deficiency ol Funds held in
mm as defined under RESPA. l.¢ndcr shall notify Borro\vcr as required by RESPA. and
Borrower shall pay to Lcnd¢r the amount necessary to make up the deficiency in awordarsc¢ with
RBSPA. but in no more than 12 monthly payments.

Upon payment in full of all sums secured by this Secun`ty lnstrumem, Lender shall promptly
refund to Borrower any P\mds held by L¢nder.

4. Chargcs; Llcns. Borrowcr shall pay all taxes. assessmems‘ cbarges. lines, and lmpositions
attributable to the Propcrty which can attain priority over this Security lnstrumem. leasehold
payments or ground rents on the Property. il any, and Community Association Dues. Pees and
Amssrncms. il any. To the extent that these items are l%crow ltems, Borrowcr shall pay thom in
the manner provided in Soction 3.

Borrower shall pmmptl¥ discharge any lien which has priority over this Security Instmment
unless Borrower, (a) agrees tn writing to the payment of the obligation secured by the lien in

lnltl¢\;:

m-mll vaca
va¢a ¢ n to fm
CVR| lZlZZN$ 71\6 ~l 625"5"21 m ,°4° 1/°‘ mm "mz’

Case 1:19-cv-00005-WES-PAS Document 1-1 Filed 01/03/19 Page 7 of 22 Page|D #: 59

Ooc No= 00166434
flook= 846-62 F*ctse= 331

a manner acceptable to L¢ndcr. but only so long as Borrower is performing such agreement lb)
contests the lien in good faith b . or delends against enforcement of the lien in, legal proceedings
which in l.ender’s opinion operate to prevent the enforcement of the lien while those proceedings
am pending but only until such proceedings are concluded; or (c) secures from the holder of the
lien an agreement satisla¢:tory to loner subordinating the lien to this Security instrument ll
loader determines that any part ol' the Property is subject to a lien which can attain priority over
this Socurity lnstrumeot. lander may give Borrower s notice identifying the lien. Within 10 days
of the date on which that notice is given. Borrowcr shall estist the lien or take one or more of
the actions set forth above in this Section 4.

bender may require Borrower to pay a one'time charge for a real estate tax verification
mdlor reporting service used by bender in connection with this Loan.

5. property insurance Borrowsr shall keep the improvements now existing or hereafter
erected on the Propcrty insured against los by firc, hazards included within the term "extended
coverage."‘ and any other hazards including but not limited to. earthquakes and floods, for which
l,ender requires insurance Thls insurance shall be maintained in the amounts (including
deductible lovels) md for the periods that bender reuuiros. What bender requires pursuant to the
preceding sentences can change during the term of the boan. Tho insurance carrier providing the
insurance shall he chown by Borrower subject to Lemler's right to disapprove Borrower's choice,
which right shall not be exercised unreasonably L¢ndcr may require Borrower to Pl¥. in
connection with this boan. either (n) a one“time charge for flood zone dctermiostlon,ocrtilication
md tracking premium or (b) a onc°tirns charge for flood zone determination and certification
services and subsequent charges each time remappin;o or similar changes occur which assembly
might affect such determination or certification Borrower shall also be responsible ior the
psyment of any fees imposed by the Foderal Emcrgency Msnagement Agency in connection with
the review ol any flood zone determination resulting from an objection by Borrower.

ll Borrower fails to maintain any ol the coverages described abovs.
insulation ooversge, at Lender's option and Bort~ower`s orpcnsu. Lendcr is un
purchase any particular type or amount of coverago. `I`bcrelors, such coverage shall cover Lendcr.
but might or might not protect Borrower. llorrower`s equity in the Property. or the contents of
the Prop¢rly. against any risl:. hazard or liability and might provide greater or lesser coverage
than was previously in cfl’ect. Bom)wer acknowledges that the cost of the insurance coverage so
obtained might significantly exceed the cost of insurance that Borrower could have obtained Any
amounts disbursed by bender unclear this Soction 5 shall become additional debt ol' Borrowor
secured by this Security lnstrument. 'lhcsc amounts shall bear interest st the Noto rsts from the
date ol disbursement and shall be payable with such interest, upon notice lrom bender to
Borrower requesting payment.

All insuran policies required by Looder and
Lcnder`s right to disapprove such policies. shall include s standard mortgage clsuse, and shall
name Lcnder as mortgagee andlor as an additional loss payce. Lender shall have thc right to hold
the policies and renewal certificates ll Lendcr inquires Borrower shall promptly give to Lcndcr
all receipts of paid premiums and renewal notices ll Borrowcr obtains any form of insurance
coversgs, not otherwise required by Lender. for damage to. or datruction ol. the Property, such

policy shall include a standard mortgage clause and shall name Lcndcr as mortgages andlor as an
additional tom psyo¢.

ln the event of loss, Borrower shall give prompt notice to the insurance carrier and l.ender.
Lender may make proof of loss ll not made promptly by Borrower. Unless Lender and Borrower
otherwise agree in writing any insurance proceeds whether or not the underlying insurance was
required by london shall be applied to restoration or repair of the Prop¢rty, il the restoration or
repair is economically feasible and Lmdor’s security is not lessened During such repair and

bender may obtain
der no obligation to

renewals ol such policies shall be subject to

lmltlils:_O__C‘_____
Q..mlhozo~ runs or to FUM 3°‘° 1101 int 11/°2)
mm l?l?z/°S "!\‘ m ‘25.35..2\

Case 1:19-cv-00005-WES-PAS Document 1-1 Filed 01/03/19 Page 8 of 22 Page|D #: 60

Dor.: Not 001¢6434
F?»ool<= 846$2 F"ols¢a= 332

mtoration period. lender shall have the right to hold such insurance proceeds until bender has
had an opporwnity to inspect such Property to ensure the work has been completed to Lender’s
satisfaction provided that such inspection shall he undertaken promptly bender may disburse
proceeds for the repairs and restoration in a single payment or in a series of progress payments as
the work is completed Unleas an agreement is made in writing or Applicable Law requires
interest to be paid on such insurance pmoods, Lendcr shall not be required to pay Borrower any
interim or earnings on such proceeds. Fees for public adjusters, or other third rarth retained by
Borrower shall not be paid out of the insurance proceeds and shall be the sole obligation ol’
Borrower. ll the restoration or repair is not economically feasible or Lendcr'a security would he
lessened the insurance proceeds shall be applied to the sums secured by this Secority lnstrument,
whether or not then doe. with the oxcess, if any, paid to Borrower. Such insurance proceeds shall
he applied in the order provided lorin Sectlon 2.

ll Borrowcr abandons the Propcrty, lender may lile, negotiate and settle any available
insurance claim and related martora. ll Borrower does nor respond within 30 days to a notice
from lender that the insurance carrier has offered m settle a elaim, then Leoder may negotiate
and settle the claim. ’l'he 30‘day period will begin when the notice is given, lo either event, or ll
Lender acquires the Property under Section 22 or otherwlso. Borrower hereby assigns to Lender
(a) Borrower'a rights to any insurance proceeds in am amount not to exceed the amounts unpaid
under the .\'ote or this Security lostrumenr, and (b) any other of Borrower's rights (othcr than the
right to any refund ol unearned premiums paid by Bornower) under all insuranoe policies
covering the Propercy, insolar as such rights are applicable to the coverage of the Property. bender
may usc the insurance proceeds either to repair or restore the Property or to pay amounts unpaid
under the Note or this Securlty Instmmem, whether or not then due.

6. Occupaocy. Borrower shall occupy. establish, end use the Property as Borrowor's
principal residence within 60 days alter the execution of this Security instrument and shall
continue to occupy the Property aa Borrower`s principal residence for at least one year alter the
date of oocupancy, unless bender otherwise agrees in writing which consent shall nor he
unreasonably withheld or unless extenuating circumstances exist which are beyond Borrower‘a
comm .

7. Preservalion. M¢lntonance and Protection of the Property; inspections. Borrower
shall not destroy, damage or impair the Propmy. allow the Properry m deteriorate or commit
waste on the Property. Whether or not Borrower la residing in the Property. Borrower shall
maintain the Propcrly in order to prevent the Proporty from deteriorating or decreasing in value
doe to its condition Unless it is determined pursuant to Sectlon 5 that repair or restoration ls not
economically feasibla, Borrower shall promptly repair the Property ll damaged to avoid further
deterioration or damago. ll insurance or condemnation proceeds are paid in connection with
damage to, or the taking of, the l’roperty, Borrower shall be responsible for repairing or restoring
the I"roperty onlyf ll Lender has released proceeds for such purpose¢. Lender may disburse
proceeds for the repairs and restoration in a single payment or in a series of progress payments as
the work is completed ll the insurance or condemnation prooeoda are not sufficient to repair or
restore the l’roperly, Borrower is not relieved of Borrower’s obligation for the completion of such
repair or restoration

l,ender or_lts agent may make reasonable entries upon and lnspecllons of the Property. ll lt
has reasonable cause, Lender may inspect the interior of the improvements on the Property.
lender shall give Bor~rower notice at the time of or prior to such an interior inspection specifying
such reasonable cause.

8. Borrower's Loan Applloatlon. Borrowcr shall be in default if. during the Loan
application proceae. Borrower or any persons or entitlw acting at the direction of Borrowcr or

Inl\|\|¢:

@.“5'||! l“"' am mr lo Fo"n 3040 1101 l 1110
CYR\ 12122»‘°5 72\‘ M 52\'95\.2\ wm al

Case 1:19-cv-00005-WES-PAS Document 1-1 Filed 01/03/19 Page 9 of 22 Page|D #: 61

Dom No¢

no 1 66 434
Mook= 8452

Puse= 333

with Borrower’s knowledge or consent gave materially lalse, misleading or inaccurate
information or statements to bender (or failed to provide Lender with material information) in
connection with the Loan. Material representations include, but are not limited to, representations
concerning Borrower's occupancy of the Property aa Borrower's principal residence

9. protection of Lender’a lntereat in the Property and flights Under this Seourity
Inatrument. ll (a) Borrower fails to perlorrn the covenants and agreements contained in this
Security lnstruntent, (b) there is a legal proceeding that might significantly affect bender interest
in the Property andlor rights under this Security instrument (suolt as a proceeding in bankruptcy,
probate lot condemnation or lorleiture, lot enforcement ol` a lien which may attain priority over
this Security instrument or to enforce laws or regulations), or lc} Borrower has abandoned the
Property, then bender may do and pay for whatever is reasonable or appropriate to protect
l.ender'e interest in the Property and rights under this Security lnstrument, including protecting
and/or assessing the value of the Prop¢r¢§'. and securing andlor repairing the Property. Lender‘s
actions can include, but are not limited to: (a) paying any sums secured by a lien which has
priority over this Seeurity lnstrument; (b) appearing in court; and (c) paying reasonable attorneys
fees to protect ita interest in cite Property andlor rights under this Security lnstrument, including
its secured position in a bankruptcy proceeding Seouring the Property included but is not limited
to. entering the Prupcrty to make repalnt, change locks. replace or board up doors and windows,
drain water from pipee. eliminate building or other code violations or dangerous oonditiona. and
have utilities turned on or ol'l’. Altltouglt Leoder may take action under this Section 9, bender does
not have to do ao and is not under any duty or obligation to do so. lt is agreed that bender incurs
no liability ior not taking any or all actions authorized under this Section 9.

Any amounts disbursed by Lender under this Section 9 shall become additional debt of
Borrower secured by this Security lnstrurnent. 'l`itese amounts shall bear inteer at the Note rate
from the date ol` disbursement and shall be peyable, with such interest. upon notice from bender
to Borrower requesting payment.

ll this Security instrument is on a leasehold. Bornower shall comply with all the provisions
of the lease. ll Borrower acquires fee title to the Pmperty, the leasehold and the lee title shall not
merge unless l,endcr agrees to the merger in writing

lll. Mortga¢e insurance ll bender required Mortgage Insurance as a condition el making
the Loan. Borrower shall pay the premiums required to maintain the Mortgage insuraer in ellect.
lf, for any reeson. the Mottgage insurance coverage required by l,ender ceases to be available front
the mortgage insurer that previously provided such insurance and llorrower was required to make
separately designated payments toward the premiums for Mortgage lnsurance. Borrower shall pay
the premiums required to obtain coverage substantially equivalent to the Mortgage insurance
previously in effect. at a cost substantially equivalent to the cost to Borrower of the Mortgage
insurance previously in effect from an alternate mortgage insurer selected by Lender. ll‘
substantially equivalent Mortgage insurance coverage is not available Borrower shall continue to
pay to lender the amount of the separately designated payments that were due when lite insurance
coverage ceased to be in ellet:t. bender will accept. use and retain these payments ne a
non*relundable lose reserve in lieu ol Mortgage insurance Suclt loss reserve shall be
non‘refundable. notwithstanding the lam that the Loan is ultimately paid in full. and bender shall
not be required to pay Borrower any interest or earnings on such lots reserve l,ender can no
longer require loss reserve payments il Mortgage insurance coverage (in the amount and for the
period that L,endcr requiree) provided by an insurer selected by bender again becomes available. is
obtained and l.ender requires separately designated payments toward the premiums lor Mortgage
insurance ll bender required Mortgage insurance as a condition ol making the boon and
Borrower was required to make separately designated payments toward lite premiums for

lnltlola:

@.‘¢Wl '°°°°' »... a .¢ n ram soto 1101 tm. meal
cum name ms m centum

 

Case 1:19-cv-00005-WES-PAS Document 1-1 Filed 01/03/19 Page 10 of 22 Page|D #: 62
333k?°§42316$§§§= 334

Mort age insurance Borrower shall pay tlie premiums required to maintain Mortgage insurance
in el ect. or to provide a non“relundal)le loss reserve, until Lcnder's requirement for Mortgage
insurance ends in amrdanco with any written agreement between Bori'ower and' Ler_tder providing
for such termination or until termination is required by Applicable l,aw. Notlimg in this Section

10 affects Bormwer’s obligation to pa interest at the rate provided in the Note. _
‘ nder (ur any entity that urchascs tlie Note} for certain

Mortgage insurance reimburses .
losses it may incur il Borrowcr does not repay the loan as ag . Borrower is not a party to the

Murt age lmsuraiti>c. _ . . _ . ‘
lortgage insurers evaluate their total risk on all such insurance m force from time to time,

and may enter into agreements with other parties that share or modify their risk. or re§ueo loeses.
'l‘hese agreements are on terms and conditions that are satisfactory to the mortgage insurer and
the other party (or partiee) to these agreements. 'l`iiwe agreements may require the mortgage
insurer to make payments using any source of funds that the mortgage insurer may have available
(wliicli may include funds obtained from Mortgage lrouraiioe premiums).

. As a result el these agreements. bender, any purchaser ol the Note. another insurer, any
rcinsurer, any other entity, or any affiliate el atty of the lonegoing. may receive (directly or
indirectly) amounts that derive from (or might be characterized as) a portion of Borrower's
payments for,Mort¢age lmurance, iri exchange,lor sharing or modi'f ing the mortgage insurer‘s
risk, or requciiig lowe ll such agreement ovideii that an alEliete o bender takes a share cl the
insurers risk in etcliange for a share of t e premiums paid to the insurer, the arrangement is
often termed "captive reinsuranoe.“ Fut‘thei‘:

(a} Any such agreements will not affect the amounts that Borrower has agreed to

y for Mort¢a;e lnaurance, or atty other terms of the Loati. Suclt agreements will not
increase the amount Borrower will owe let Mort¢a¢e Insut'aiice, and they william entitle
l¥ii)rr(i;;;'e‘i;k to any 'i;eluntl.

ny sue agreements will riot affect the rights Borrowcr has - `l’ - `

respect to the Mort¢age insurance under lite llomeoarxiera Protection Act olf 1.9?1§ m?t:l;
other law.. 'l`ltese rights may include the ri lit to receive certain disclosures to request
and obtain cancellation of the Mort¢a¢e nsuranee, to have the Mort¢a¢e Insuranee
terminated automatically. waller to receive a refund of any Mortgage Inaurauce
pren;i'tm:`;:_h¢ant':er\e u?e!&rnecli;at the lig\c of such cancellation or termination

. ' ¢ en o isee anemia rocecds; P ' . ' a
vwag .?s%n°d w md shall be paid w mdma orfeiture All Miscellaneous Procceds are

v tie roperty ia_damaged, such Misc¢llaneous Prucoeds ` ‘

repair of the Prop_erty. il the restoration or repair is ecommieal?;`?;:s?§{y;[;%°?£;%;?wmnqn Qr
§§;clec|;ai:e:;d&l;urmeg°§sueh re ir and restoration period. Lender shall have the right t: slic:l`:ln;zicl§
me work has m 00m‘gl‘;‘wdh”w‘d¢£e:§:rf:L:ar¢:g§g!i;tumtyvitg°éns: et such ‘Proper'ty to ensure
;’°<1"¢8:_¢11 pfr°"\l>\l$‘. L¢nd¢'r may pay fur the repairs andprr:storation.i:'i iu;ihng!l?§?;lt$r;g\‘:xt ge

,,S¢lwt> ‘ paymcnisastheiv ' -r
trip § 1~ wm im°!§ iii et‘§:‘rertir;;,ttn:§ct::.u:£e“r“

n not tr to " ~ ’ 1 n cr

. mm 997 B°""°"’°' *Z“Y ‘m°mt °“ umc:£€ O_n such l~fxsoellaneoua Proceeds. ll

or n_ot t_l'ien due, with the exc , ’ ‘ `
.m|?: memo cade; pmw?ed§; iin §;ig't,ky));ig‘ to Borrower. Sucli Miscellaneoua Proceeds shall be
even o a ceta ta ing. destruction orloes‘
proceede shall be a lied to tlie a ` ' m v‘!u'e of me pmpcny' the mixtume
dam ;m:;]me cxce$;>?{ my. id toiiliziioi;r;e\:terrell by this Security liistrument. whether or not then
n e event o a partia lal:ir\g, destnaction. or loss `n ' '
eng::li;%v;:ue:.i!;l;ed!:roperty immediately below the per;ialv:ll`;?n§f rti::t?t:t<:)t%ny ml Whu‘;h the hit
term the guild uk‘." ‘h°d"“°“".‘ °' "’° 3qu °=°“"=<i by this Sécvrity lostn` or w m vague m
mm in mm the ing, estrtiction, er loss m value, unleea Borrower a;:"£;nt ‘mm°dm?ly
it emmett pet.,“m'r;,tttrier ‘-‘“‘t’"‘°“' ‘*~~" ‘» wm byiii'*i\‘iiii`“i
wm d ‘ v _ _ c o owin rectio z o
re immediately before the partial taking dwtrue&on. or lt:)s;.i)n!:;:lu:t§i:$::'l\>‘y(llb;h:l sume
W 317

m~litllll meat i~ium; 12 c`

H
com immt ma lai massmi " ”' " Fenn aoao 1101 ir,.,, imm

Case 1:19-cv-00005-WES-PAS Document 1-1 Filed 01/03/19 Page 11 of 22 Page|D #: 63

D c: Nol \`.'1166434
tgc)l<= 842$2 F'osa¢a! 335

market value of the Pro ny immediately below the partial taking destruction or loss in valuo.

Any balance shall be pal to Borrower. . ,
ln the event of a partial taking destruction or loss in valve of the Pro;_)orty in whtoh the fair

market value of the l’ro rty immediately before the partial taking, dostructton, or loss m value is

loss than the amount o the sums secured immediately bcloro the partial taking dcstruction, or

loss in valuc, unless Bormwer and bender otherwise agree in writing the Miscellanoous P

§hall be applied to the sums secured by this Securlty lnstroment whether or not the sums ana then

\)V.

ll the l’ropcrty is abandoned by Borrower. or il. alter notice by L¢Bd=r w BO”OW¢\' fm fh¢
Oppoain¢ l"arty las delin¢d in the next aentenoc)_ olfm to make an award to settle a claim for
damagos. Bormwer fails to respond to under within 30 days after the date the notice is glven,
Lenoer is authorized to collect and apply the Miocellaneous Procoods either to mtaration or
repair of the Pro})orty or to the sums secured by this Socurity lnstrumont, whether or not then
du¢. “‘Op_posln lan ' means the third party that owes Borrowor bllsocllaneous Procoods or the
party against w m rrowcr has a right of action in regard to Miscellaneous Pmcccd&

B`orrowcr shall be in default if any action or proceeding whether civil or criminal is begun
that, _m Londer's judgment, could result in forfeiture of the P rty or other material
impairment of bender’a interest in the Propcrty or rights under \is Socm'ity lnstrument.

rrower con cone such a default and, il acceleration has occurred reinstate as rovidod in Soctioo
l9. by cousin the action or proceeding to be dismissed with a ruling that, in d¢r's judgment,
mindes lot etture ol‘ the ro ny or other material impairment cl Lendcr's interest in the
ropcny or rights under this urity lnstrumcnt. Tl\e proceeds of any award or claim for
damages that arc attrtbutable to the impairment of bcnder's interest in the Proporty are hereby
°““?G‘lll‘“‘ll" "“"l»‘l.f§¢os’~"?“’§" m

lace memo t at arc not ap lied to restoration or ‘r of the Pm rt all

be aprli¢d m the order provided for in Section § pc y ah

` 2. Borrower Not Released; Forbcaranoo By Londer Not a Waiver. Ertension of the
time for payment or modification of amortization of the mims securod by this Socurlty
lnstrument irantod by‘ bender to Botrower or any Succwaot' in interest of Borrowor shall not
operate to to ease the liability of Borrower or any Successora in lntorost of Borrowcr. bender shall
not bo required t_o commence proceedan against any Succossor in lme¢ost of Borro\ver or to
reluso to extend tome for payment or otherwise modify amortization of the sums secured by this
Secunty lnstrumem by reason of my demand made by the original Borrowor or any Suct:essors in
ln_lcrest of Boryower. Any forbearance bfy bender in exercisin any right or remedy including
without lam\utton. L¢nd¢_:r's acceptance o payments from thi persoos. entities or fiqu in
luter¢st of Borrovyer or in amounts loss than the amount then due, shall not be a waiver ol or
procl;x}ie ;hc oxemdonsol` any!rifhtbor wmédy.

. cmt an overt ia illty; o-algnon; Suooeaaora and Aaai ns lion .

covenants and a coe that Bor§'owor‘s obligations and liability shall bo jolmgand sove?:l. Bgr\:‘.:;vc?
an Borro\a"cr‘w o oo'stgns this Socur\ty lnstrumont but does not execute the Note la "oo“sign¢r"):
la is oo*mgnmg this Soconty lnstmmont only to mortgago, grant and convey the oo`signcr‘§
mtc_rost m thc l’roperty under the terms of this Security Insu'umont; (b} is not personally
obligated to pay the sums secured by this Security lnstmment; and (c) agrees that bender and any
other Bt)rrower_ can aztec to extond. modify, forbear or make any accommodations wlth re ard to
the tcém£§ off xtlmtsl*‘§`ntcor)t _Instm;n§;t or tb]¢§Noto §ithout the co‘signer'a consont` z

u joe o_ o_ provisions o_ 'tion , any uccemor in interest of
Borr_owcr s obligations imbler this Secvrit instrument in writin . and is ap:)zr(::gc‘lv;; wl,¢h:d?:\:l?m
obtain all of llorrow¢r`s.nght§ mo boneltts under this Security ns‘trumont. Borrowcr shall not be
released lrom Borrowors o.bl\gatlons and liability under this Sccurit lostrument unless Lcndcr
agrees to such rol¢a:§e tn jtmmg. 'l`l\o covenants and agreements of this Security Immm¢m h 11
bind (o:oopt as rovidod m Sect\on 20) and benefit the successors and assigns ol Lot)dor 8 a

' N. l.om‘ ar¢es. Lender may charge Borrowor fees for services performed in bona t'
::t,l;rl};:)rm;o§:t‘u:i¢:;f?:;:; fig th:) pot|’pg.j‘»e olbpmtocti‘ng Lender's interest in the Property and :?g‘l(t)t:

‘ ' u en,mc\) m, ut not imit ` ‘ ~
;md valuation loca. ln rcqu to any othger feos, the absee:o;oo?t;?;r)?:§ awor(\>tr;r`;;ntl\;;ns wu(:§n,
*w"'“m°"l w Chlf”¢¢ 3 spoule fee to Borro\ver shall not bo construed as a prohibition on ghi

Q‘“.Nll loud lt\lxloli: 0 c

’I' lb l \‘
mt umwa ms m seaman ' ‘ F°"“ ’°‘° "°‘ ('"- “'°23

Case 1:19-cv-00005-WES-PAS Document 1-1 Filed 01/03/19 Page 12 of 22 Page|D #: 64

N = 00166434
33§&=°8462 Pase= 336

charging ul such lee. Lender may not charge fws that are expressly prohibited by this Securtty
instrument or by Applicable Law. ' . ,

ll the l..oan is eub‘ t to a law which sets maximum loan cber;ee, and that law ss finally
interpreted so that the interest or other loan char collected or to be collected m connection
vitlt the Loan exceed the permitted limita, litem (a an even loan charge shall be reduced by the
amount necessary to reduce the charge to the rmit _ ltmit; and (b) any sums already collected
item Borrowcr which exceeded rmitted limits will be reluMod w Borrotver. L_endcr ivey
choose to make this refund by ucin the principal owed und¢r_tlw NG!¢ Of bi ml|€ms 3 dm?°l
payment to llormwer. ll a refund r ucee 'nctpal. the reduction will be treated as a_ partial
pie yment without any prepayment char whether or not a pre§ayrnent charge is provided for
u er the Note). Borrower`s acceptance o any such refund made direct payment to Borrower
will constitute a waiver of any right of action Borrower migl)i't have arising out of such
ovewharge.

l5. Notioea. All notices given by llorrower or lander in connection with this Security
instrument must be in writing Any notice to Bonower m connection with this Security
instrument shall be deemed to have been given to llorrower when mailed by first class mail or
when actually delivered to Bt)rro\ver‘a notice address if sent by other meane. Notice to my puc
liort~ower shall outwtitute notice to all Borrowen unless Applicable l,aw exp¢emly_ requires
otherwise 'l`he notice address shall be the l’ropert Addiees unless Borrower has designated a
substitute notice addnese by notice to Lender. rrower shall printintho notify bender of

iormwer‘s change cl aderit ll bender specifies a procedure for reporting rrowet"s change of

address. then Borrower shall only report a change of address throu?h that specified procaiure.
'lliere may be only one designated notice address under this Securit nstrument at any one time.
Any notice to bender shall be given by delivering it or by mai ing it by first class mail to
Lender's address stated herein unless Lender has designated another address by notice to
lSorrower. Any notice in connection with this Secun'ty instrument shall not be deemed to have
been given _to bender until actually received by Lender. ll any notice required by this Security
instrument is also required under Applicable l.aw, the Applicable Law requirement will satisfy the
corresponding requirement under this Securlty lnstrument.

lt$. Governm¢ Law; Severability; Rulea of Construction. Thia Security instrument shall

be governed by federal law and tile law of the jurisdiction in which tlte Peoperty is located. All
rights and obligations contained in this Security instrument are subject to any requirements and
limitations uf Applicable _La\v. Applieable l_.aw might explicitly or implicitly allow the parties to
agree by contract or it might be silent, but such silence shall not l)e construed as a prohibition
against agreement by contract ln the event that any provision or clause of this Security
lnstrunnent or tl:»e Note_conllicts with Appliuable l.aw. such conflict shall not affect other
provisions of this Secvnty instrument or the Note which can be given effect without the
conflicting proyiuion.
~ in title Security lnstrument: (a) words of the mesauline ender shall mean end
include corresponding neuter words or words of the feminine gender; (b§ words in the singular
snell mean and tnclu& the plural and vice versa; and (e) the word "may" gives sole discretion
without any obligation to take any actioo.

!‘7. Borrower‘e Copy. Berrower shall be given one copy of the Note and of this Seeurity
Instmmentt

_|8. 'l“ransfer of`tl\e l’roperty or a Beuel'icial interest itt Borrower. AA used in this
§ectmn l8, 'lntere_st _m the Propcrty" xnean;t any legal or beneficial interest in the Pmperty,
mclud_mg, but not limited to, those beneficial interests transferred in a bond for deed, contract for
deed, installment sales contract or escrow agreement the intent of which is the transfer of title by
Borr<‘)rweli; et a l uture datre¢ tx appurchaser. l

a or any part o t e roperty or any nterest in the Pro rt ls sold or tra e ‘

.rrower is net a natural person and a beneficial interest in g;n?ower is sold ogsftr;r:§c(t?r;d§

without Lz:dde§s‘ ‘iosrewrl‘t:enl consent Leptllder may require immediate €:ym¢m in full of m
eums assur y 1a { ¢\m nstrumont. owcver. this 0 lion shall ' ' -

cf such chergise ts prohxhi*t\ed y Applli;ablo latv. 9 not exercised by under
,en er exercises t is option, nder shall give Borrower notice of acceleratio , ‘

shall provide a period pl not las titan 30 days from the date tile notice is given in actgrgab:c:c:vti(t:§

Secuon 15 within which Borrower must pay all sums secured by this Se¢migy inmmm¢m‘ ff

letltlalaz

Q»¢Rl) meal ».,. ii .i w rome 3040 1101 itev. 11102}

C¥Rl IZ!ZZlDS TZ'lE M 926!95“2\

Case 1:19-cv-00005-WES-PAS Document

Burrower fails to pay these some prior to the expiration of this period bender may invoke any
remedies permitted by this Secun'ty instrument without further notice or demand on Borrower.

l‘). Borro\ver'e Right to Relostate Alter Acceleration. ll Borrower meets certain
conditiona. Borrower shall have the tight to have enforcement of this Seeutity instrument
discontinued at any time prior to the earliest off (a) live days before sale of the Property pursuant
tn any power el sale contained in this Security Imtrument; (h) such other period as .Applicable
Law might specin lot the termination of Borrower’s right to reinstate; or (e) entry ol’ a judgment
enforcing this Security instrument 'i`huse conditions are that Borrowet: (a) pays Lender all sums
which then would be due under this Security instrument and the Note as il' no acceleration had
ot»cumd; (b) cures any default of any other covenants or agreements; (c) pays all expenses
incurred in enforcing this Seeurity instrument including. but not limited to. reasonable attorneys`
leec. property inspection and valuation fees. and other lees incurred for the purpose ol protecting
l.endet“s interest in the Property and rights under this Security Instrument; and (d) takes such
action as Lender may reasonably require to assure that Lender‘e interest in the Pnoperty and rights
under this Security lnstrument. and Borrower'a obligation to pay the sums secured by this
Security lnstrument, shall continue unchanged Lender may require that Borrower pay such
reinstatement sums and expenses in one or more ol the following lorms. as selected by Lender:
(a) oash; {b) money order: (e) certified eheclt. bank check, treesurer'e check or cashier’s cheelt,
provided any such check is drawn upon an institution whose deposits are insured by a federal
agency. instrumentality or entity; or (d) Electronic Punds Transl'er. Upon reinstatement by
Bormwer, this Security lnstrument and obligations secured hereby shall remain fully effective as
il no acceleration had occurred However, this tight to reinstate shall not apply in the case of
acceleration under Section 18.

20, Sale of Note; Cban¢e of Loan Servicer; Notice ol Grtevance. '{`he Note or a partial
interest in the Note (together with this Security lnstrument) eeo he sold one or more times
without prior notice to Borrower. A sale might result in a change in the entity (lmown an the
"boan Servicer"} that collects Periodic Payments due under the Note and this Security lnstrument
and performs other mortgage loan servicing obligations under the Noto, this Security lnnrument,
end Applicahle i.ait~. 'lhere also might he one or more changes of the l.oan Servicer unrelated to a
sale of the Note. ll there is a change of the Loan Servicer. Borrower will be given written notice of
the change which will state the name and atler of the new Loan Servicer. the address to which
payments should be made and any other information RESPA requires in connection with a notice
of transfer ol servicing ll the Note is sold and thereafter the Loen is serviced by a Loan Servicet
other than the purchaser oi the Note. the mortgage loan servicing obligations to Dorrowcr will
remain with the Loan Servicer or be tramderred to a summer Loan Servioer and are not stemmed
by the Note purchaser unless otherwise provided by the Note purohaser.

Neither Borrower nor Lender may commence join. or he joined to any judicial action lea
either an individual litigant or the member of a class) that arises from the other perty’e actions
pursuant to this Security instrument or that alleges that the other party has breached any
provision ol, or any duty owed by reason ol, this Security Instrurnent. until such Botrower or
lender has notilied the other party (with such notice given in compliance with the requirements
ol Section l$) ol such alleged breach and afforded the other party hereto a reasonable period alter
the giving of such notice to take corrective action. ll Appliceble Law provides a time period
which must elime below certain action can be taken, that time period will be deemed to be
reasonable lor purposes ol' this paragraph 'l”he notice of acceleration and opportunity to cure
given to Borrower pursuant to Sootion 22 and the notice of acceleration given to Borrowor

lntttala: l 2c

@-outtt<e=w ».,. q .» ia nom 3040 1101 uav. 11102)
mt 12/22/0¢ ?:16 M £2“9$|121

Case 1:19-cv-00005-WES-PAS Document 1-1 Filed 01/03/19 Page 14 of 22 Page|D #: 66

Do».: No¥ 001&¢54-34-
anok=.‘ 846.'.2 P‘case= 333

pursuant to Sectior\ l8 shall be deemed to satisfy thc notice and opportunity co take corrective

action provisions ol this Soction ‘.lll.
2l. Hazardous Subatanceat As used in this Sect§on 21: {a) 'Hazar'dous Substancw” are
those substances donnell aa toxic or hazardous substances, pollutants, or wastes by anironmentsl

haw and the following substances: gasolioe. ko¢oseoe. other flammable or toxic petroleum
producta, toxic pesticides and herbicidoa, volatile solvenla. materials containing asbestos or
formaldehydc` and radioactivo materials; (b) "ani¢~onmental Law" means federal laws and laws
or the jurisdiction whom the Property la located that relate to health, safety or environmental
pmtevlion; (C) “Ettviro`nmental Clcamlp' includes any response actiott. remedial action, or
removal action, aa declined in Environmental law; md (d) an ’Envlronmental Comliu`on" means
a condition that can cause, contribute to. or otherwise trigger an Envlronmcntal Clcanup.

Borl'ower shall not cause or permit the presence, uae, disposa|, storage, or release of any
Haaardous Subatancea. or threaten to release any l'lazardom Substances. on or in the l’mpet'ty.
Borrower shall not do. nor allow anyone else to do, anything meeting the Property (a) that is in
violation ul any l€m~ironmcntal law, lb) which creates an anironmental Condition, or (c)
which, due to the presence uso, or relowe of a Hazandous Substance. creates a condition that
adversely allocts the value ul the Froperty. Tlle preceding two sentences shall not apply to tile
presenoe, use, or storage on the Proporty of small quantities of Hazardotnt Subslanca that are
generally recognized to be appropriate to normal residential uses md to maintenance ol the
Properly lincluding\ but not limited to, hazardous wbsunoes in consumer products).

Borrower shall promptly give bender written notice of (a) any investigation, claim, domand,
lawsuit or other action by any governmental or regulatory agency or private party involving the
property and any Hazardous Substanco or Enviroomental Law of which Borrower has actual
knowledgo, lb) any Environmental Conditlon, including but not limited to. any spilling. leaking.
discharzo, release or threat of release ol’ any Hazardoos Sublttance. and (c) any condition caused by
the pmnoe. use or release of a llazar<loua Substaoce which adversely affects the value of the
Properly. ll Borrower leams, or is notified by any governmental or regulatory authority, or any
private party. that any removal or other remediation of any Haw‘tlous S\lbstanco affecting the
l’roperty is oeowary. Bor:ower shall promptly take all necessary remodial actions itt aocordance
with Unvironmental l,aw. Nulltlng kamin shall create my obligation on bender lot all

Environmental Clcanup.
NON‘UN!PORM COVENAN'I‘S. Borrower and louder further covenant and agree as

follows

22. Acoeleration; Remcdics. Laader shall give notice to Borro\a'er prior to
acceleration lollowin¢ Bormwor's breach el any covenant or agreement in this Soouaity
lnstromcnt (but not prior to acceleration under Sectiolt l8 unless Applicablo Law
provides otherwise). ‘l`he notice shall spoolly: (a) the delanlt; (b) the action required to
core the dcfalllt; (c) a datc, not less than 30 days hom the date the notice is given to
Borrovtor, by which the default must be cured; and (d) that failure to core the default on
or before the date specified in the notice may result in aocolol'atlon of the sums secured
by thia Security lnatwment and sale of the properly T|w notice small further inform
Borrowor of the right to reinstate alter acceleration and the right to bring a court action
to assert the non~eaiatenco of a delaull or any othct defense of llorrower to acceleration
and sale. ll the default is not cured on or below the dale specified in tlto notice, l,¢mlor

|nli\.la.'

"Um|)
m loans nga 12 n ua Fo¢m 3040 \101 ltiv. \1/02)

CVR\ 12121'106 'l.'l$ ~ 678|§5"2¥

Case 1:19-cv-00005-WES-PAS Document 1-1 Filed 01/03/19 Page 15 of 22 Page|D #: 67

Doc Noa

f‘c)ok 3 84

ease
ggié?aae= 339

at its option may require immediate payment in full of all sums secured by this Security
instrument without lurtlter demand and may invoke the STATU'I`ORY POWER OF
SALE and any other remedies permitted by Applicable Laav. Leoder shall be entitled to
collect all expenses incurred in pursuing the remedies provided in this Scction 22,

including but not limite ' ’ ste of title evidence
ll’ l.ender invokes th STATUTORY P‘OWER OF SALE, nder shall mail a copy of
a notice ul sale to Borro ovided”ln'$e¥tl . shall publish the notice of

sale. and the Property shall be sold in the manner prescribed by Applicable Latr. Leuder
or its designee may purchase the Property at my aale. ’I`he proceeds of the sale shall be
applied in the following order: (a) to all expenses of the aale. includin¢, but not limited
to, reasonable attorneys‘ feea; (b} to all sums secured by this Security lnstrurneot; and
(o) any excess to the person or persons legally entitled to it.

23. Release. Upon payment of all sums secured by this Soeurity lnstrumeot, this Security
instrument shall become null and vold. bender shall discharge this Security Instrument. Borrower
shall apply any recordation costs. Lender may charge Borrower a lee for releasing this Security
lnstrument. but only if the lee is paid to a third party for services rendered and the charging of
the fee is permitted under Applicable Law.

24. No Outstandlu¢ Automatie Ordera in Domeatie kelatiooa Cases. Bormwer hereby
represents and warrants to bender that either (a) there ia no outstanding automatic order under
Cltapter 15'5 of the Rhode leland General La\vs against any Borrower relating to a complaint for
dissolution ol marriage legal separation, anouiment. custody or visitation or (b) there is an
outstanding automatic order under Chapter l5*5 of the Rhode island General laws against a
Bor~rower relating to a complaint for dissolution of marriage, legal separation, annulment, custody
or visitation, and the other party that is subject to such order has consented to, or tile court which
issued the automatic order has issued another order authorizing such Borrower's execution ol the
Note and this Security lostrument.

25. llomestead Bstate. lf Borrower heretofore has acquired or hereafter acquires an estate
of homestead in the Property. Borrower hereby agrees that such homestead estate is waived to the
extent of this Sacurity instrument and the amount due under the Note and to the extent of all
renewals, extensions and modifications ol' thia Seeurity lnstrument or the Note, and that said
homestead estate is subject to all of the rights of Lendar under this Security lnstrument and the
Note and all reoewals, extensions and modifications of this Security instrument and the Note, and
ia subordinate to the lien evidenced by this Security lnstrument, and all renewals, extensions and
modifications of this Security lostrumeot. Fux‘tltermore, Borrower hereby waives the benefits of
any homestead or similar laws or regulations that may otherwise be applicable from time to time.

@~Sll\l)¢tmm lam»\¢ CZC
"'" " " “ ram toto 11 1 _
cvm lmran ma m irttastazt 0 trw 11/021

Case 1:19-cv-00005-WES-PAS Document 1-1 Filed 01/03/19 Page 16 of 22 Page|D #: 68

Dc)c Hc)= 001664-34
P*.oc)t~z= 346;2 ane: 340

. BY SIQN!NG BELOW, B§)rrower accepts and agrees to the terms and covenants contained
m thus Secunty lnstrumcnt and m any Rid¢r exccuwd by Bc)rrower and recorded with it.

Wimesm: k
11 ' , X:( ; »
j( 1»\ taj a. 'Z/ QQ_QAQ§~Q..<:_ ¢;M,M@;/__” N<Swl>

UOLORZS CEF£ »Bormwor

 

 

 

 

 

 

 

 

(Srzal)

~Bm‘ mwer

{S¢n!) (Sea!)
*Barmw¢r ~Bm mer
(Scal) {Sea§)
~Bmmw¢r ~Bnrmw¢r
M_m (S¢al} (Seal}
~Bm rows ~Bormwm

Form 3040 1!01 bcv. 181/021

¢m“"a‘n” (°1°.’ win if vt 10
CV$U 12{22/06 T$IS M 625$958!2!

Case 1:19-cv-00005-WES-PAS Document 1-1 Filed 01/03/19 Page 17 of 22 Page|D #: 69

Dc>x: No= 0016.64134
mock-1 8463 F‘uae= 341

S l A'l B OF R!I()DB ISLAND,
County ss: q ¥\O\) \¢,U;,n“€

On ¢bis§;g`\"@ day of L)/LCLL`\;\)J)J M‘ in C /€;\. '\S+D/\

, in said Coumy, before me personally appeared

`b@(o(lzg (9 {ezh

each and all to me known and known
to me to be the pcrson(s) executing !he foregoing instrument and acknowledged said execution m

 

  

be his!herhhcir free act md dood.
g““I'»ul|'y Pubi‘w
N »
Swh o¥ R Mcmd
M)' Commimon £xp;r¢;
gmbh 18 2007
Q“C(N) coram 'vlmw

hp \. 01 21 F°|’m a°‘° 1101 `FW `1/°
CVR\ le?lo\ 32 16 M 625\95\\2\ a

Case 1:19-cv-00005-WES-PAS Document 1-1 Filed 01/03/19 Page 18 of 22 Page|D #: 70

EXHIBIT "A“

d Th\!cmxlnmorpmdoflmd.withmwcbm’\dlngmd`vnpromumtswemn,
ahmed on the mmwmuiy as wumeytidz ofl>cxter Scmc< in \he Ciryofhvvidmcc md
Sweofkhodcislmd,hmmedmddccribedu Fohwr:

Bcg£mrin¢napoknton wmthveswiy:iéeofl)ma$vwzwahuodmd forty
mm {347) fw wunwma'iy wm the mh¢x!y arsouxhwmu'¥y comer ofcramm Suwt md
said beam Sh*eet.n$d poinxo£bcgkuuagbdngm¢omaiycomc: emma now or welon
Wmide moines L.P. md the m:dmy norm of the passim hereby doocn“bed; chance
mming remedy bowdng bowman said Dcmr S!nei 533'&)¢106'100(30$06)¥°¢.
rumorsz mdnowmmc!ychw¥decm;mmcennningmdnmningwmvm!y
bowmgsoud)cuw‘!yonuid&m lmdoa¢w)dred(}m) fmw Imdwwor!a!b!yof
Providencc Rodcvc!opmm Agcmy; time turning and running northwestedy bomding
wuthwa¢wriy on aid havide R¢devolo;mmt Agmcy land in pm. md in part on land now
ix hm¥y csch Ang!in.. m all. &f!y md 016/100 ($0.06) foct, odom or lus, to land nowor
lived of W¢stsidc Axsocia£es, L.P.; theme naming and naming mnhu:‘my bonding
northwariy en said Wuuiéz Aswcim, L.P, iand, one hundred (!OG) fed to the poim and
place ofbcgimx%n;.

P‘ropa'ly Mdrm:

1?7 baxter Suc¢t
Mdm, m 029€”?
?LA'!` 3! LOT 141

 

Case 1:19-cv-00005-WES-PAS Document 1-1 Filed 01/03/19 Page 19 of 22 Page|D #: 71

N z 00166434
33§k=os462 ane= o43

LOAN

1-4 FAMlLY RIDER

(Assi¢nment of Rems)

THl$\-¢FAMlLYRlOERism~dothis 221\0 das/of OECEI~BER.ZOOG ,
md is memorath into md shall be deemed to amend and supplement m Mortgaga.
Daod cf Trust or Socurity Deed twa 'Socumy mme of the same date given by

the moorslgr»d twa ‘Borfowor’) to socuro Borrower‘s Not¢ to BANK OF
MEFHCA. N.A.

m "Londor") of the umc data md covering the Proparty described in me Socurity
lr\stmmom md located at 177 D€XTER STR&ET, PROVlDENCE. Rl 02907

{?rop¢rty Addressl

1-4 FAMILY COVENANTS. m addition to the coven:nts md agreements made in
fha Socu'ity minnme mower and under fw\hor covenant md agree as wilch

A. AUI)\T!ONAL ?RGPERTY SUBJ£C`!’ `YO 'f'l£ S€CLJRIT¥ lNSTRlJMENT. h
addmon to the Proparty describad in Security instrument. the following items now or
hereafter attached to the Froperty to the extent they are fixtu’os ira added to the
property dascriplion. and shall also constitute ma Proporty covered by the Security
wtrurwn'c building mw'im. appliances and goods of avery nature whatsoever now
or manor locatod ln. on or used or woodard 10 be used in connection with mo
Property, bending but not limited to. those §or the purposes of supplying or
distrbutmg heating cooling ¢l»cv*icity, gas. wator. air and light fire prevention and
unnamth apparatus. security and access control apparatus. plumbing bath tuvs.
water heaters. water closets, sms, rangos. stovas, refrigerators. dismasvers.
d¢sposals, wash¢rs. dry¢r¢. awnings. storm windowa. storm doors. scream blinds.
shadss. curiam md cvrwn rods. attached mnrrors. cablnets, pamling and attached
floor coverings, nn of which winding replacements md additions thereto, shall be
docmod to be md remain a part of the Property covered by the Socurity ma\rument.
All of the foregoing mower with m Proparty desch in the Secu'ity instrument
car the leasehold estate if the S¢curlty lnstmment is on a leasehold) are refuted to in
this l-4 Pamily Rader and fha Secwity lnstrumant as the 'Propmy"‘

MLK.T!STATE 1-4 FAM!LY RlBER am main ms m assumes

Pag¢ 1 of 4

ass‘m com 1) vw Monqag¢ so\m'\ons. m leoo)sz\-?zm

OC

 

Case 1:19-cv-00005-WES-PAS Document 1-1 Filed 01/03/19 Page 20 of 22 Page|D #: 72

Doc Nm= 00166434
Ho0k8 3462 Pmsa= 344

8. US£ OF PROPERTV; COMPLlANC£ WlTl-l t.AW. Borrower shall not seek.
agree to or make a change in the use of the property or its zoning classification
unless l.ender has agreed in writing to the change Borrower shall comply with ali
laws. ordinances regulations and requirements of any governmental body applicable to
the Propcrty.

C. SUB°RDINAT'E LlENS. Except as permitted by federal law. Borrower shall
not allow any lien inferior to the Sectrity instrument to be perfected against the
Property without Lender'a prior written permission

D. R£N'l' LOSS lNSt,lRANCE. Borrower shall maintain insurance against rent loss
in addition to the other hazards for which insurance ia required by Sectlon 5.

E. "’BORRCWER‘S RIGHT 'TO REWSTATE" DELETED. Sociiorl 19 is deleted

F. BORROWER'S OCCL!PANC¥. Unlese Lender end Borrower otherwise agree in
writing Section 6 concerning Borrower‘s occupancy of the Property is deleted

G. ASSlGNMENT‘ OF LEASES. upon Lender‘a request after default Borrower
shall assign to Lender all leases of the Properl:y and all security deposits made in
connection with leases of the Property. Upoi'l the assignment Lender shall have tile
right to modify, extend or terminate the existing leases and to execute new leases. in
l.ender’s cole discretion As used in this paragraph G, we word “leese“ shall mean
“eubleaee" il the Securlty lnstrurnent is on a leasehold

H. ASSlGNM€NT Ol‘ R€NTS: APPOlN‘i'MENT OF RECEWER; t.ENDER lN
FOSSESSK)N. Borrower absolutely and moondltionally assigns and transfers to Lender
all the rents and revenues l"llents") of we Property, regardless of to Whom tile items
of the Property are payable Borrower authorizes l.ender or Lender’s agents to collect
the Fienls, and agrees that each tenant of the Property snell pay the items to Lender
or Lender'e agenta However, Borrower snell receive the Renta untll: iii Lender has
given Borrower notice ot delault pursuant to Sectlon 22 of the Security instrument
and liil l.ender has given notice to the tenantlsi that the Rents are to be paid to
Lender cr Lender‘e agent ihis assignment of Rente constitutes an absolute assignment
and not an assignment for additional security only

lt tender gives notice ot default to Borrower: iii all Rents received by Borrower
shall be held fly Borrower as trustee for the benefit of Lender cnly, to be applied to
the aums seemed by the Securlty instrument fill Lender shall be entitled to collect and
receive all of the items of the Property: liiil Borrower agrees that each tenant of the
Property shall pay all Rente due and unpaid to tender or Lender'e agents upon
kender‘a written demand to the tenant (lv) unless applicable law provides otherwise
ali Rents collected by Lender or Lender’s agents ahali be applied first to tile costs ot

BSB‘?N 1041 ll Page 2 ol' 4 uslr lmzm ms m assistant

06

Case 1:19-cv-00005-WES-PAS Document 1-1 Filed 01/03/19 Page 21 of 22 Page|D #: 73

bna No= 00166434
vodka 8462 Pase= 345

taking control of and managing the Property and collecting the Rents, including but
not limited to, attorneys feee, receivers fees. premiums on receivers bonds, repair
and maintenance costs, insurance premiums, taxes, assessments and other charges on
tne Property. and then to the sums secured by the Security instrument (vl i.ender.
Lender's agents or any judicially appointed receiver shall be liable to account for only
those Rents actually received; and lvil Lender shall be entitled to have a receiver
appointed to take possession of and manage the property md collect the iients and

profits derived from the Property without any showing as to the inadequacy of the
Property aa security

ii the Fients of tile Property are not sufficient to cover the costs of taking
control of and managing the Property and of collecting the Flents any finds expended
by t.ender for such purposes shall become indebtedness of Borrower to l.ender
secured by the Security instrument pursuant to $ection 9.

Borrower represents and warrants that Borrower has not executed my prior
assignment of the items and has not performed and will not perform any act that
would prevent Lender from exercising ita rid'lts under this paragraph

l.ender. or Lender’s agents or a judicially appointed receiver, shall not be required
to enter upon take control of or maintain the Property before or after giving notice
of default to Borrower. However. Lender, or Lender's agents or a judicially appointed
receiver. may do so at any time when a default occurs. Any application of Rents shall
not cure or waive any default or invalidate any other right cr remedy of Lender. ‘l‘his

assignment of Rents of the Property shall terminate when eli the currie secured by the
Seourity instrument are paid in full

l. CROSS~DEFA\A.T PROV\S|ON. Borrowei's default or breach under any note

or agreement in which Lender has an interest shall be a breach under the Security

instrument and Lender may invoke any of the remedies mltted b `
m t per y the Seou'\ty

BS$'!R mt ll

Pege 3 of 4 am tamm mt m szseosatzl

OC

 

Case 1:19-cv-00005-WES-PAS Document 1-1 Filed 01/03/19 Page 22 of 22 Page|D #: 74

hoc No= 00166434
nook= 8462 Pase= 346

BY SlGNlNG BELOW. Borrowor accepts and agrees to the terms and covenants
contained in this 1-4 Fam|¥y Ridor.

m or P § 1'°0£_¢_95//¢-// ____ (Seaf)

oowass mem -80rrowar

($ea\)
-Borrower

($aa|)
-Borrower

 

(Sea|)
"Borrowar

 

{Soa\)
-Borrower

 

___~ (Sea|}
“BCrrow¢r

lSeaI)
~Borrowcr

 

isaai)
-Borrower

 

BS$`?R (041!} P»g\ 4 of 4 wm 12)22106 ms m seaman

RECEIVED=

;':¢~ovidooc¢

waived mr remco

gg§`,::¢zogé at 3?¢16:2(%‘
n :

£’~'»rbm‘o T¢~::r:s 00!5“3‘

Record-zr o¢` beams

